Citation Nr: 1445310	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-26 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.  

2.  Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 2000 to October 2004 and received the Purple Heart, among other decorations, for this service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

These issues were previously presented to the Board in March 2012 and again in February 2014.  On each occasion, they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As presented to the Board in February 2014, the Veteran's appeal also contained the issues of service connection for disabilities of the right and left knees.  In a subsequent August 2014 rating decision, the agency of original jurisdiction granted service connection for disabilities of both knees.  Because the appellant was awarded service connection for these disabilities, those issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In October 2010, the Veteran testified before an Acting Veterans Law Judge (now Veterans Law Judge) seated at the RO.  A transcript of this hearing has been associated with the claims file.  

This appeal was processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  A chronic disorder of either wrist did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  

2.  A chronic disorder of either foot did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a bilateral wrist disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for the award of service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of a March 2007 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  Finally, the Veteran was afforded a VA medical opinion in March 2014.  This opinion is adequate as the examiner reviewed the file, considered the Veteran's reported history, and made sufficient findings necessary to the decide the claim.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disabilities to decide the claim.  See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  

Additionally the Veteran provided testimony at an October 2010 Board hearing and submitted several written statements in support of his claim.  In the present case, the undersigned Veterans Law Judge clearly set forth the issue to be discussed during the hearing and sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board also remanded the claim in March 2012 and February 2014 to obtain relevant treatment records and afford the Veteran a contemporaneous VA examination.  As the Board elicited relevant testimony during the October 2010 hearing and subsequently remanded the claim in order to obtain additional relevant evidence, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

The Board also notes the Veteran was awarded a Purple Heart medal and was involved in combat during service.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 

"[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran (or in this case, the appellant) must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

a. Bilateral wrist disabilities

The Veteran was without any noted disabilities of the wrists when he entered active duty service in March 2000.  In October 2003, he sought medical treatment following an encounter with an improvised explosive device (IED) while serving in Iraq.  He reported pain of the right knee and a laceration on the right side of his face, but did not report any symptomatology of the wrists, and no disorders of the same were noted at that time.  

On a June 2004 report of medical history completed by the Veteran, he denied any history of impairment of the arms or hands.  He also denied suffering from any disease or injury during service for which he did not seek medical care.  On a concurrent physical examination, he was without abnormalities of the upper extremities, including the wrists.  

In January 2009 the Veteran was afforded a VA general medical examination.  He reported a history of bilateral wrist pain since an IED blast during service.  January 2009 VA X-rays of the wrists were within normal limits.  Bony alignment and spacing were normal, without evidence of fracture, degeneration, or other abnormalities of either wrist.  Upon physical examination of the Veteran, tendonitis of the bilateral wrists was diagnosed.  

In October 2010, the Veteran and his mother testified before a Veterans Law Judge seated at the RO.  He testified that he first began to experience bilateral wrist pain following the IED incident while serving in Iraq.  He stated his whole body hurt after he was injured by the IED blast in October 2003.  

The Veteran was most recently afforded a VA medical opinion in March 2014.  His claims file was reviewed by the examiner, a VA physician, and the Veteran was interviewed via telephone.  Regarding any current disorders of the wrists, the examiner diagnosed bilateral wrist strains, active intermittently.  As to the etiology of this disorder, the examiner opined that it was less likely than not this disorder was incurred in or aggravated by active duty service, or resulted from any disease on injury incurred therein, to include the IED explosion in which the Veteran was involved.  The examiner observed that the Veteran did not report any symptoms of either wrist while seeking treatment following the IED explosion in 2003, and likewise did not report any symptoms of either wrist at service separation in 2004.  Also, no abnormalities of either wrist were noted on objective examination in 2004 at service separation.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a bilateral wrist disorder.  While the Veteran was involved in an IED explosion during service, he did not report or seek treatment for a disorder of either wrist at that time, or at any time during service.  Moreover, on his service separation examination, no abnormalities of either upper extremity were noted, and he denied any history of an injury of the arm or hand.  Thus, the Board must conclude tendonitis of the wrists, or any other chronic bilateral wrist disorder, was not incurred during service.  

On presentation of the Veteran's claim to a VA examiner, the examiner concluded the Veteran's bilateral wrist strains were of recent onset, and were not incurred during service or as due to a disease or injury incurred therein.  Thus, the competent evidence of record indicates onset of a bilateral wrist disorder many years after service and not as due to or the result of a disease or injury incurred therein.  

The Veteran himself asserts onset of a bilateral wrist disorder during service, or as due to a service-connected disability.  The Board finds the Veteran is not competent to testify regarding the etiological basis of a current bilateral wrist disorder, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because neither the Veteran nor the other lay persons are competent to state that bilateral wrist strains were incurred in service, as a strain is an internal disorder which requires verification by X-ray or other objective clinical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Additionally, the Veteran has not reported medical findings told to him by a competent expert, and his lay assertions have not been subsequently confirmed by a competent expert.  

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as joint pain but, in light of the normal findings at service separation and the dearth of evidence within the record of treatment or complaints of such symptoms in the period following service, this testimony is considered less probative and less credible than the VA medical examination reports and the other evidence of record, both lay and medical, including the Veteran's own more contemporaneous service separation examination history denying symptoms.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral wrist disorder, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b.  Bilateral foot disabilities

The Veteran was without any noted abnormalities of the feet upon service entrance in March 2000.  He first sought treatment for left foot pain in July 2000.  He reported a history of left foot pain for the prior five days following a road march.  He denied any prior history of foot pain.  On physical evaluation his gait was normal and range of motion was full, but some pain and tenderness were present on palpation of the balls of the left foot.  A musculoskeletal strain of the left foot was diagnosed and he was given medication and told to return as needed.  

In October 2003, the Veteran sought medical treatment following an encounter with an improvised explosive device (IED) while serving in Iraq.  He reported pain of the right knee and a laceration on the right side of his face, but did not report any symptomatology of the feet, and no disorders of the same were noted at that time.  

On a June 2004 report of medical history completed by the Veteran, he denied any history of impairment of the legs and feet.  He also denied suffering from any disease or injury during service for which he did not seek medical care.  On a concurrent physical examination, he was without abnormalities of the lower extremities, including the feet.  

In January 2009 the Veteran was afforded a VA general medical examination.  A January 2009 VA X-ray of the right foot showed normal bony anatomy and alignment of the joint spaces.  The joint surfaces, however, showed early degenerative change at the first metatarsophalangeal joint.  X-rays of the left foot were within normal limits.  Degenerative joint disease of the right foot and a chronic strain of the left foot were diagnosed.  

In October 2010, the Veteran and his mother testified before a Veterans Law Judge seated at the RO.  He testified that he first began to experience bilateral foot pain during basic training, and sought treatment for both feet at that time.  He was originally told he had stress fractures of both feet, and was placed on light duty for a day.  Next, the Veteran stated his whole body hurt after he was injured by an IED blast during service in October 2003.  

The Veteran was most recently afforded a VA medical opinion in March 2014.  His claims file was reviewed by the examiner, a VA physician, and he was interviewed via telephone.  Regarding any current disorders of the feet, the examiner diagnosed bilateral foot strains.  The examiner also noted a prior post-service diagnosis of degenerative joint disease of the first metatarsal phalangeal joint of the right foot.  As to the etiology of these disorders, the examiner opined that it was less likely than not these disorders were incurred in or aggravated by active duty service, or resulted from any disease on injury incurred therein, to include the IED explosion in which the Veteran was involved.  The examiner noted that the Veteran had a single report of left foot pain in 2000 during service but did not report chronic symptoms thereafter.  The examiner also observed that the Veteran did not report any symptoms of either foot while seeking treatment following the IED explosion in 2003, and likewise did not report any symptoms of either foot at service separation in 2004.  Also, no abnormalities of either foot were noted on objective examination in 2004 at service separation.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for bilateral foot disorders.  The Board acknowledges that the Veteran reported left foot pain following a long march during basic training, but this injury appears to have been acute and transitory, as the Veteran did not return for follow-up treatment.  While the Veteran was involved in an IED explosion during service, he did not report or seek treatment for a disorder of either foot at that time, or at any time shortly thereafter.  Moreover, on his service separation examination, no abnormalities of either foot were noted, and he denied any history of an injury of the foot.  Thus, the Board must conclude a chronic bilateral foot disorder was not incurred during service.  Finally, while degenerative changes of the right foot were noted on VA X-ray in 2009, this finding was made 5 years after service separation in 2004; thus, onset of arthritis of the right foot during service or within a year of service separation has not been established.  

On presentation of the Veteran's claim to a VA examiner, the examiner concluded the Veteran's bilateral foot disorders were of recent onset, and were not incurred during service or as due to a disease or injury incurred therein.  Thus, the competent evidence of record indicates onset of bilateral foot disorders many years after service and not as due to or the result of a disease or injury incurred therein.  

The Veteran himself asserts onset of bilateral foot disorders during service, or as due to a service-connected disability.  The Board finds the Veteran is not competent to testify regarding the etiological basis of any current bilateral foot disorder, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because neither the Veteran nor the other lay persons are competent to state that bilateral foot strains or degenerative changes were incurred in service, as these are internal disorders which requires verification by X-ray or other objective clinical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Additionally, the Veteran has not reported medical findings told to him by a competent expert, and his lay assertions have not been subsequently confirmed by a competent expert.  

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as joint pain but, in light of the normal findings at service separation and the dearth of evidence within the record of treatment or complaints of such symptoms in the period following service, this testimony is considered less probative and less credible than the VA medical examination reports and the other evidence of record, both lay and medical, including the Veteran's own more contemporaneous service separation examination history denying symptoms.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bilateral foot disorders, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral wrist disorders is denied.  

Service connection for bilateral foot disorders is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


